Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2019

                                       No. 04-19-00159-CR

                                        Alfred CASAREZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-0358-CR-C
                              Honorable William Old, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. FAM. CODE ANN. § 54.051(e), (g) (transfer to adult community supervision); Davis v. State,
195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority for entertaining
a direct appeal from an order modifying the conditions of community supervision.”).

           It is so ORDERED on June 27, 2019.

                                                             PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court